Citation Nr: 1202851	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel





INTRODUCTION

The Veteran had active service from June 1946 to July 1967.  He died in March 2003.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death in a May 2006 rating decision; she did not appeal.

2.  Evidence received since the May 2006 rating decision is new and material.

3.  According to the official certificate of death, the Veteran's death in March 2003 was caused by acute abdominal hemorrhage, perforation of abdominal aortic aneurism, and atherosclerosis of the aorta.  No other causes of death were indicated.

4.  At the time of his death, the Veteran had no service-connected disabilities.

5.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.





CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the May 2006 rating decision that denied service connection for the cause of the Veteran's death and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101 , 1101, 1102, 1110, 1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for the Veteran's cause of death in a December 2004 rating decision because the evidence failed to show that his acute abdominal hemorrhage, perforation of abdominal aortic aneurism, and atherosclerosis of the aorta had onset during or within one year of separation from service or that his cause of death was in any way related to service.  The appellant submitted additional evidence within one year of that rating decision; however, the denial was continued in a May 2006 rating decision.  The appellant was advised of her right to appeal.  The next communication regarding this issue was received in November 2007, more than one year after the May 2006 rating decision.  Therefore, the May 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

At the time of the May 2006 rating decision, the claims file included service treatment records; treatment records from P.I.C., G.W.H., P.M.H., and S.M.N.H.S. Trust; and limited personnel records.  Since May 2006, the appellant has submitted a statements alleging that the Veteran served in Vietnam and that his cardiovascular conditions had onset as a result of exposure to herbicides during service.  She also submitted a letter from the Veteran's treating provider, Dr.Z.C.V., M.D.  The RO also obtained service personnel records that were not previously of record which show that the Veteran served during the Vietnam era.  Because new service records have been obtained, the Board finds that new and material evidence has been submitted and that the claim must be reopened.

Briefly, the Board notes that since the appellant's claim has been reopened, any deficiency in notice under the VCAA, Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the appellant and will not be further discussed.

II.  Service Connection

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  Specifically, she asserts that the Veteran was exposed to herbicides during service and that this exposure caused his acute abdominal hemorrhage, perforation of abdominal aortic aneurism, and atherosclerosis of the aorta, the primary causes of his death.

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110 , 1131.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. § 3.309(a) .

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and Prinzmetal 's angina); all chronic B-cell leukemias; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostrate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Veteran had active service from June 1946 to July 1967.  He died in March 2003, more than 36 years after separation from service.  His death certificate lists his cause of death as acute abdominal hemorrhage, perforation of abdominal aortic aneurism, and atherosclerosis of the aorta.  He was not service connected for any disabilities at the time of his death.  The appellant alleges that his cardiovascular conditions were the result of exposure to herbicides in service.

While the Veteran's service records show that he served during the Vietnam War on naval vessels, the evidence fails to show and the National Personnel Records Center (NPRC) was unable to verify whether he set foot in Vietnam.  Without evidence of the Veteran having stepped foot on the landmass of Vietnam, service connection for his cause of death based upon presumptive provisions for herbicide exposure cannot be granted.  Further, none of the Veteran's conditions causing his death are listed under 38 C.F.R. § 3.309(e).  While 38 C.F.R. § 3.309(e) includes ischemic heart disease as a presumptive disease for herbicide exposed veterans, the Veteran was not diagnosed with, nor was his death due to, ischemic heart disease, to include acute, subacute, and old myocardial infarction or atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and Prinzmetal's angina.  Therefore, service connection cannot be granted based upon the presumptive provisions for herbicide exposure under 38 C.F.R. § 3.309 and the Board must consider whether service connection for the Veteran's cause of death is warranted on a direct basis.
 
Service treatment records show no evidence of cardiovascular disabilities or onset of abdominal hemorrhage, perforation of abdominal aortic aneurism, or atherosclerosis of the aorta during service.  The first evidence of a cardiovascular abnormality is dated in 1999, almost 32 years after the Veteran separated from service, which weighs against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, none of the treatment records dated during or post-service indicate any relationship between service and the Veteran's causes of death, weighing against the claim.

The Board has considered the appellant's allegations that the Veteran's cause of death had onset during or as a result of service; however, she is only able to testify concerning readily visible symptoms and conditions.  She is not competent to provide an opinion regarding complex matters such as the onset and etiology of cardiovascular conditions.

Unfortunately, the Board finds that the preponderance of the evidence weighs against a finding of service connection for the cause of the Veteran's death.  Evidence fails to show that he set foot in Vietnam and service treatment records and post-service treatment records fail to show that his conditions causing his death had onset during or as a result of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  Therefore, the appeal is denied.

III.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records, service treatment records, and service personnel records.  The appellant submitted personal statements.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examiner's opinion regarding the etiology of the Veteran's acute abdominal hemorrhage, perforation of abdominal aortic aneurism, and atherosclerosis of the aorta is not necessary because the evidence fails to show that the causes of his death had onset during or within one year of separation from service (part two of the  McLendon test).  The evidence also fails to show that the causes of his death are in any way related to his periods of active service (part three of the McLendon test).  Therefore, without a hint of a possibility that his disabilities were related to service, a VA examiner's opinion is not necessary.

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death and to this extent, the appeal is granted.

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


